Citation Nr: 0106528	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for residuals of head trauma.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran service connection and 
a 10 percent rating, effective from July 9, 1998 (the date of 
his claim), for residuals of head trauma.  The Board also 
notes that the issue of entitlement to service connection for 
schizoaffective disorder was addressed in the statement of 
the case, but the veteran has not submitted a substantive 
appeal on this issue.  To the contrary, he stated in his VA 
Form 9 of September 2000 that he was not seeking service 
connection for schizoaffective disorder.

It is not clear to the Board whether the veteran is also 
seeking service connection for drug abuse.  If so he should 
so inform the RO and the RO should respond appropriately to 
any clarification received from the veteran.

The Board further notes that the veteran failed to appear for 
a videoconference hearing before the Board in November 2000 
without explanation.  He has not requested that the 
videoconference hearing be rescheduled or that he be provided 
a personal hearing before the Board in lieu of a 
videoconference hearing.  Therefore, the Board has concluded 
that the veteran no longer desires a hearing before the 
Board. 

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's residuals of head trauma are currently 
manifested by subjective complaints with no purely 
neurological disability or multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for residuals of head trauma have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, § 4.130, Diagnostic Code 9304 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim of entitlement to an initial rating higher 
than 10 percent for residuals head trauma.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 11-
2000.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO found the veteran's claim to 
be well grounded.  All medical evidence pertinent to the 
veteran's claim, including his service medical records and 
pertinent VA treatment records, have been obtained and 
associated with the record.  In his claim, he had 
specifically reported that he was not in receipt of Social 
Security Administration (SSA) disability benefits due to his 
head injury residuals.  

Though the veteran presently claims that his disability has 
worsened and that the evidence is deficient because he has 
not been provided with a CT scan of his head, the record 
reflects that he was provided a thorough VA examination in 
October 1998.  The Board further notes that the veteran has 
not alleged that he has been diagnosed with multi-infarct 
dementia since the VA examination.  Moreover, records 
pertaining to treatment and evaluation of the veteran 
subsequent to the VA examination have been associated with 
the claims folder and they show no diagnosis of multi-infarct 
dementia.  Therefore, the Board finds that the current 
evidence is sufficiently complete to rate his disability in 
view of the specificity of the applicable rating criteria as 
contained in 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board thus concludes that there is no outstanding 
evidence which should be obtained, and that a remand for 
additional evidentiary development is not warranted as there 
is no reasonable possibility that such assistance would aid 
in substantiating his claim.  In sum, the facts relevant to 
this claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  

The applicable diagnostic code for rating brain disease due 
to trauma are contained in 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, which provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under the code for dementia due to head 
trauma as contained in 38 C.F.R. § 4.130, Diagnostic Code 
9304 (2000).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

The Board notes that the veteran has appealed the RO decision 
assigning an initial evaluation for his residuals of head 
trauma.  Therefore, consideration must be given regarding 
whether the case warrants the assignment of separate ratings 
for the disability for separate periods of time, from July 9, 
1998, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service medical records show that in June 1977 
he sustained a closed-head injury following a motor vehicle 
accident.  Initial treatment reports from that time show that 
he was diagnosed with post-traumatic cephalalgia.  
Thereafter, the service medical records show treatment for 
recurrent headaches for the remainder of his military 
service.

A VA treatment report shows that in October 1996, the veteran 
was treated for complaints of severe headaches, diagnosed as 
cephalalgia.  He reported a history of a head injury in 1978 
and thereafter headaches which occurred on and off and were 
intensified when he used cocaine.

On VA examination in October 1998, his primary complaints 
pertained to his psychiatric diagnosis, which was his 
predominant disability.  He was diagnosed on Axis I with 
schizoaffective disorder and substance abuse disorder, with 
associated paranoid ideation, auditory hallucinations and 
mild attentional difficulties on cognitive testing which were 
deemed to have been as likely due to his psychiatric 
medications and substance abuse as his prior history of head 
trauma.  Though he demonstrated a significant amount of poor 
effort during cognitive testing and motor testing, his 
neurological examination was essentially normal.  His 
subjective complaints as they related to his head injury were 
headaches over the right side of his head which occurred 2 - 
3 times per week.  The diagnosis was mild traumatic brain 
injury with no evidence of a primary amnestic disorder on 
cognitive testing.  The examiner commented that the veteran's 
inability to retain employment and his impaired ability to 
function in society appeared to be multi-factorial in 
etiology and as likely as not to be related to his head 
injury.  Further, his drug and alcohol abuse made a large 
contribution to this problem.  He was deemed competent for 
managing his own affairs.

VA outpatient treatment reports show that the veteran 
complained of headaches in January 1999 and April 1999.  In 
June 1999, he was treated for headaches related to a recent 
traumatic head injury after he was struck on the head with a 
crowbar during a robbery attempt.  Subsequent reports show 
that he complained of having daily headaches in July 1999 and 
December 1999 which were relived with Tylenol.  

During an April 2000 hearing before an RO hearing officer, 
the veteran reported, essentially, that his head trauma 
residuals were manifested by headaches, dizziness, insomnia 
and blurred vision.  He also contended that he should have 
been awarded an initial evaluation higher than 10 percent for 
his head injury residuals because his subjective symptoms 
produced such marked interference with his ability to work 
that he was rendered unemployable.

A May 2000 VA treatment report shows that the veteran 
complained of having progressive daily headaches over the 
past 10 years with visual blurring.  Neurological examination 
was non-focal and his visual fields were intact.

Applying the aforementioned facts to the rating issue on 
appeal, the Board finds that for the period commencing from 
July 9, 1998, to the present time, the veteran's head injury 
residuals are mildly disabling and manifested by subjective 
complaints of headaches, dizziness and insomnia, and 
unsubstantiated complaints of blurred vision.  As such, the 
10 percent rating currently assigned adequately reflects the 
level of his current disability.  Assignment of a higher 
rating is not warranted as Diagnostic Code 8045 does not 
permit one, absent evidence of actual neurological 
involvement or multi-infarct dementia associated with the 
head injury.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes, however, that the 
headaches and other subjective complaints associated with the 
veteran's service-connected head injury residuals have not 
necessitated frequent periods of hospitalization.  Further, 
the subjective manifestations of the disability are those 
contemplated by the schedular criteria.  Although the October 
1998 VA examiner related the veteran's inability to retain 
employment to brain trauma, the examiner also described the 
brain trauma as mild and stated that the veteran's inability 
to retain employment was multi-factorial with drug and 
alcohol abuse playing a big role.  Therefore, the Board has 
concluded that there is no appropriate basis in the record 
for finding that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation of 10 percent.  Accordingly, referral of 
the case for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
 

ORDER

An initial evaluation higher than 10 percent for residuals of 
head trauma is denied.




		
	Shane A. Durkin
Member, Board of Veterans' Appeals

 



